Citation Nr: 1817759	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for right ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss.   

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to a disability rating in excess of 30 percent prior to March 17, 2017, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to October 2000.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from an October 2013 rating decision, a March 2014 rating decision, and a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and Houston, Texas, respectively.  Jurisdiction over the Veteran's claims is currently at the RO in Houston, Texas.

In the October 2013 rating decision, the RO granted service connection for PTSD, assigning a 30 percent disability rating with an effective date of March 22, 2012.  The Veteran did not appeal this decision, and this became final in October 2014.  He filed for an increased rating in September 2015.  In a December 2015 rating decision, the RO continued the 30 percent disability rating.  The Veteran filed a notice of disagreement in June 2016, and in a September 2017 rating decision the RO increased the disability rating to 70 percent with an effective date of March 17, 2017.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the 30 percent disability rating assigned and he has not been granted the maximum benefit allowed; thus, the claim is still active.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum rating).


Entitlement to service connection right ankle disability and entitlement to an increased disability for migraine headaches were originally on appeal as well.  However, in an October 2017 rating decision, the RO granted service connection for right ankle disability and increased the disability rating for migraine headaches to 50 percent, representing a full grant of benefits.  Accordingly, these issues are no longer before the Board.  As such, the remaining issues on appeal are the service connection claims for right ear hearing loss and hypertension and the increased rating claim for PTSD.  

In September 2015 the Veteran testified at a hearing before a Decision Review Officer (DRO).  He also testified before the undersigned Veterans Law Judge in a November 2017 Travel Board hearing.  Transcripts of both hearings have been associated with the file.

The issues of right ear hearing loss and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2009 rating decision that denied service connection for right ear hearing loss was final.  

2.  The evidence received since March 2009 is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim denied in the March 2009 rating decision.  

3.  Prior to March 17, 2017, the Veteran's service-connected PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.  

4.  Since the March 17, 2017, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service for right ear hearing loss.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  Prior to March 17, 2017, the criteria for a 50 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).  

3.  Since March 17, 2017, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The RO denied service connection for right ear hearing loss in a March 2009 rating decision.  This decision became final in March 2010.  The evidence submitted after March 2009, including private and VA treatment records and the transcripts from the September 2015 DRO hearing and the November 2017 Board hearing, relates to unestablished facts necessary to substantiate this service connection claim.  Therefore, the Board finds that the right ear hearing loss claim should be reopened.  

Duties to Notify and Assist

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In other words, the relevant focus in adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

When assessing the present level of disability for the period on appeal, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Increased Disability Rating

The Veteran contends that his PTSD symptomatology is more severe than contemplated by the disability ratings assigned.  The Veteran's PTSD is currently rated as 30 percent disabling, prior to March 17, 2017, and 70 percent thereafter.  

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Factual Background and Analysis

The Veteran contends that his PTSD warrants a rating in excess of 30 percent prior to March 17, 2017, and in excess of 70 percent thereafter.  For the reasons explained below, the Board finds that a 50 percent rating, but no higher, is warranted for the appeal period prior to March 17, 2017, and a rating in excess of 70 percent thereafter, is not warranted.    

The Veteran filed his claim for an increased disability rating in September 2015.  Under the governing law and regulations outlined above, the Board generally reviews the evidence dating back to one year prior to the date of the claim to determine whether, within that one-year period, an increase in a disability was factually ascertainable.  See 38 C.F.R. § 3.400(o).  For that reason the Board will assess a private consultation dated outside of the appeal period.  

In March 2015 the Veteran underwent a private consultation.  He described his chief complaint as "I've been having anxiety."  He described increased symptoms, in part as a result of his health disability.  He stated that he has been more dependent on his family members, as his mother-in-law had to move in, and he was unable to care for his son.  He reported feelings of daily sadness, frustration, difficulty sleeping, trouble relaxing, difficulty sitting still, and being easily annoyed.  He described feeling down for several days out of the week, with decreased interest, decreased energy, decreased appetite, and having bad thoughts about himself-feeling as if he is a failure.  He denied suicidal thoughts, symptoms of psychosis, or mania.  He also denied treatment for depression or anxiety.  No previous treatment for PTSD was noted.  The examiner noted that the Veteran was nauseated during the interview.  

Upon examination the Veteran was found to be alert, fully oriented, speech at normal rate and volume.  He had a depressed mood, was anxious, his affect was withdrawn at times, he was tearful, but his thought processes were organized.  He denied auditory or visual hallucinations, homicidal or suicidal ideation, or intent or plan to hurt himself or others.  The examiner noted that there was no perceptual disturbance, and that his attention, memory, insight, and judgment were all intact.  The Veteran was diagnosed with depressive disorder and anxiety disorder.  The examiner wrote a note in the report stating, "It would be essential for me to follow up [with] this patient within the next month."

During the October 2015 VA examination, the examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran described his then eight year marriage and his relationship with his then two year old son as going well.  He described his relationship with his parents as lukewarm, and stated he stays in contact with siblings, but reported having no friends.  He reported having had health issues for over a year because his activity is limited.  He advised that he received his associate's degree in 2006.  He reported being employed as a fireman for last 13 years, but that he had been off work for a year.  He stated that he was not medically cleared to return to work-even to perform light duty.  When he worked with the fire department he was reliable, productive, and got along with others.  

The symptoms associated with his PSTD diagnosis included:  anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or work-like setting.

Upon examination, the Veteran was dressed appropriately.  He had a difficult time expressing himself, his speech was fluent and fast in rate, his mood was anxious to euthymic with a congruent affect, but his thoughts coherent and logical.  He reported feeling anxious two to three times a week, and stated that has been the case for the last ten years.  He described having difficulty concentrating, difficulty falling asleep and staying asleep, at times waking between 2am and 4 am for no reason.  The Veteran reported that sometimes he wakes up feeling jittery due to a dream of the military and those memories make him feel anxious.  He stated that he avoids talking and thinking about his military experiences and endorsed feeling detached from others.  He denied suicidal and homicidal ideation, and did not report hallucinations. 

During the March 2017 VA examination the examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported still being married with one child, but more often he was sleeping in a separate room.  He described being placed in an administrative position instead of handling emergency situations with the fire department.  He stated that his employer was concerned about his mental health due to angry outbursts.  He reported binge drinking twice a week, consuming ten beers at time. 

The Veteran endorsed the following symptoms:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting.  Upon mental status examination the Veteran was noted to be cooperative and engaged, oriented to person, place and time.  The examiner noted that the Veteran appeared distracted and had difficulty focusing on questions.  

Upon review of the evidence, the Board finds that a 50 percent rating, but no higher, is warranted for the appeal period prior to March 17, 2017, and that a rating in excess of 70 percent rating, thereafter, is not warranted.  

Prior to March 17, 2017, the Veteran's PTSD was uniformly manifested by symptoms of anxiety, depression, isolation, detachment, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

Based on the evidence of record described above, the Board finds that prior to March 17, 2017, the Veteran's PTSD symptoms resulted in occupational and social impairment, with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  His symptoms were consistent with a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 50 percent prior to March 17, 2017, have not been met.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene;  

As such, the Board finds that a 70 percent disability rating is not warranted at any time during the appeal period prior to March 17, 2017.  38 C.F.R. §4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that during the appeal period, the Veteran's PTSD manifested in occupational and social impairment, with deficiencies in most areas.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  38 C.F.R. §4.126(a).  

The Board notes that prior to March 17, 2017, the medical evidence indicates symptomology more nearly approximating a 30 percent disability rating.  However, looking at the disability picture as a whole the Board will view the evidence in a light most favorable to the Veteran, and acknowledges the totality of his symptoms most closely approximate those associated with a 50 percent rating. 

The evidence shows that the Veteran's impairment impacted his ability to care for himself, and caused him to withdraw.  The Veteran consistently exhibited symptoms of anxiety, depression, and withdrawal.  

The record shows that the Veteran's hygiene was consistently stated as appropriate, his thoughts coherent and logical, with his memory grossly intact.  There is no indication that the Veteran exhibited symptoms such as suicidal ideation or obsessional rituals.  

Prior to March 17, 2017, the Veteran was married and raising his son together with his wife.  He consistently described his relationship with his wife as good, and he had regular contact with his siblings, but described his relationship with his parents as lukewarm.  Despite having few friends and having feelings of detachment, he has consistently reported having a strong support system consisting of family.  He is a graduate with an associate's degree.  He was employed as a fireman for 13 years, but reported in October 2015 that he had been off of work for a year and had not yet been medically cleared to return to work.  He described himself as being reliable, productive, and one who got along with others when employed.  Throughout the appeal period he has consistently had problems sleeping and difficulty adapting to stressful circumstances.  In the October 2015 PTSD evaluation, he reported difficulty concentrating and falling asleep, stating that he would wake up between 2 am and 4 am for no apparent reason.  He denied suicidal ideation, homicidal ideation, and did not report hallucinations.  

The October 2015 VA examination did not show symptoms consistent with occupational and social impairment, with deficiencies in most areas at any time prior to March 17, 2017.  The March 2015 private examiner noted the Veteran's reported anxiety, daily sadness, and withdrawn affect.  She noted that it was essential for her to follow-up with the Veteran within a month.  These symptoms are satisfied by a 50 percent disability rating.  In fact the October 2015 VA examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.  This VA examination reflects symptoms that more nearly approximate those associated with a 30 percent rating.  However, in reviewing the Veteran's totality of symptoms and in the light most favorable to him, the Board finds a 50 percent disability rating is warranted.

Also, the record shows that he does not have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran has some of this symptoms associated with a 70 percent rating prior to March 17, 2017, his total disability picture exhibits symptoms most closely related to those associated with a 50 percent rating.  In other words, his symptoms are of a similar type, frequency, severity, and duration as those associated with a 50 percent rating.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran as well as the argument made during the November 2017 Board hearing.  His lay testimony describing his symptoms supports a 50 percent rating, but no higher, prior to March 17, 2017. 

Upon review of the evidence, the Board finds that a rating in excess of 70 percent, beginning March 17, 2017, is not warranted.  The Veteran's PTSD is currently rated at 70 percent, with an effective date consistent with the date of his most recent VA examination.   

As of March 17, 2017, the Veteran's PTSD has been uniformly manifested by symptoms of depressed, mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

Based on the evidence of record described above, the Board finds that as of March 17, 2017, the Veteran's PTSD symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control, difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  His symptoms are consistent with a 70 percent disability rating.  

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met at any point during the relevant appeal period.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that a 100 percent disability rating is not warranted at any time during the relevant appeal period.  38 C.F.R. §4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence does not establish that during the appeal period, the Veteran's PTSD manifested in total occupational and social impairment.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  

As of March 17, 2017, the evidence shows that the Veteran's impairment was significant and impacted his marriage and employment.  Prior to March 17, 2017, the Veteran consistently reported his marriage as good and described a good working environment.  Since March 17, 2017, the Veteran reported still being married, but described sleeping separately and apart from his wife.  He described being taken off field work at his job and being placed in an administrative position due to his angry outbursts.  

The record shows that the Veteran was cooperative and engaged and oriented to person, time, and place.  The March 2017 examiner did note that the Veteran appeared distracted and had difficulty focusing on questions.  Therefore, the Board finds that as of March 17, 2017, there were deficiencies in most areas due to psychiatric symptoms.  

As of March 17, 2017, the Veteran described challenges in his marriage, but he is still married, raising his son together with his wife.  He endorsed feelings of impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or work like setting.  .  Also, the record shows that he does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.

The March 2017 VA examination did not show symptoms consistent with total occupational or social impairment at any time during the appeal period.  Even though the examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity, the examiner did note the following PTSD symptoms:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or work like setting.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran as well as the argument made during the November 2017 Board hearing.  The Board has considered the Veteran's lay testimony in determining that his PTSD symptoms more nearly approximate those associated with a 70 percent rating from March 17, 2017.  

The preponderance of the evidence shows that prior to March 17, 2017, a 50 percent rating, but no higher, is warranted for the service-connected PTSD.  The Board finds, however, that the preponderance of the evidence is against the claim for an increased disability rating in excess of 70 percent, beginning March 17, 2017.  The benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The petition to reopen the claim of entitlement to service connection for right ear hearing loss is granted.

A disability rating of 50 percent, but no higher, for PTSD prior to March 17, 2017, is granted.  

A disability rating in excess of 70 percent for PTSD from March 17, 2017, is denied.  

REMAND

The Board finds that VA examinations are needed prior to the adjudication of the remaining claims on appeal.  

There is a current diagnosis of hypertension, service treatment records that indicate high blood pressure readings, and testimony from the Veteran regarding what he considered to be hypertension symptoms during service.  Whether the Veteran's hypertension is related to service in these circumstances should be the subject of a medical opinion.  

The record indicates that there is no current diagnosis of hearing loss for the right ear under VA regulations.  However, in-service noise exposure has been conceded and the Veteran is service connected for hearing loss of his left ear.  

The Veteran's right ear hearing loss has not risen to the level required to be considered a hearing loss disability for VA purposes.  However, the last VA examination the Veteran had with respect to his hearing loss occurred in June 2012.  The Veteran testified that his hearing has continued to decline.  As there is some indication that he may now have hearing loss thresholds that may be considered disabling for VA purposes, a new examination would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for hypertension and hearing loss of the right ear.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  Obtain a VA medical opinion from a qualified medical professional to determine the etiology of the Veteran's hypertension.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and examining the Veteran, the examiner must address the following:

(a) Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosed hypertension is etiologically related to, or had its onset during, the Veteran's active military service. 

Review of the entire file is required; however, attention is invited to the October 2000 medical examination report showing a reading of 151/94 (systolic /diastolic) upon separation (VBMS, document labeled STR- Medical, receipt date May 27, 2014, page 76 of 91).  

Also, note that the mere fact that a diagnosis of hypertension was not established within one year of service is not dispositive of the issue of nexus. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(b) Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension is proximately due to or caused by the Veteran's service-connected disabilities.  

(c) Offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension, was aggravated (worsened in severity beyond a natural progression) by his service-connected disabilities.  

3.  The AOJ should schedule the Veteran for a VA audiological examination with an appropriate examiner to determine the current nature and etiology of the claimed right ear hearing loss disability.  The claims file must be made available to the examiner for review, and the examiner should note that it has been reviewed in full.  

The examiner should elicit from the Veteran a complete history of his claimed right ear hearing loss.  Any tests or studies deemed necessary should be conducted. 

For any established hearing loss of the right ear, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any such disability was either caused or aggravated by his military service, to include in-service noise exposure.

For purposes of this opinion, the examiner is asked to presume that the Veteran had significant noise exposure during service.

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) any established hearing loss of the right ear was caused OR aggravated by the Veteran's service-connected disabilities-including his service-connected tinnitus.   

A complete rationale for all opinions should be provided.  

4.  After completion of the above and any further development deemed necessary by the AOJ, the issues should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


